Case 3:21-cv-00623 Document1 Filed 01/12/21 Page 1 of 22 PagelD: 1

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
James Grushack, Index No.:
Plaintiff, Civil Action: Violation of Civil Rights
Vv.
New Jersey Department of Corrections, COMPLAINT

Marcus O. Hicks, in his official capacity as
Commissioner of the NJ Department of
Corrections, New Jersey Department of
Human Services, Carole Johnson, in her
official capacity as Commissioner of the NJ
Department of Human Services, New Jersey
Department of Health, Judith M. Persichilli,
in her official capacity as Commissioner of
the NJ Department of Health, Merrill Main,
Marc Sims, George Robinson, James
Slaughter, Ken Rozov, Shantay Adams, Dr.
Doreen Stanzione, Therapist Doe 1-2, John
Doe Corrections Officers 1-3, John Doe 1-10,
and State Agency 1-10,

Defendants.

 

 

Plaintiff James Grushack, by and through his attorneys at the Anthony P. Kearns Law
Group, PC, by way of Complaint against the defendants appears and says as follows:
NATURE OF THE CASE, JURISDICTION AND VENUE
1. This is a civil action brought, inter alia, by plaintiff for negligence and violation
of his civil rights by the wrongful actions of New Jersey Department of Correction,

Department of Human Services, and Department of Health employees. More specifically,
Case 3:21-cv-00623 Document1 Filed 01/12/21 Page 2 of 22 PagelD: 2

plaintiff alleges that each of the defendants violated one or more provisions of Federal or State
law including 42 U.S.C. § 1983 and § 1988, and U.S. Const. Amend. VIII. Plaintiff further
alleges that defendants are liable under theories of negligence. This Complaint alleges that by
virtue of their wrongful conduct, defendants are liable to plaintiff jointly and severally for
actual damages, attorney fees, and punitive damages as the Court sees fit.

2. Jurisdiction of this Court is invoked pursuant to the provisions of 28 U.S.C.
§1331 and §1343 as this is an action to redress violations of plaintiff's rights pursuant to the
Federal Constitution and Federal law, and the fact that the amount in controversy (i.e.
damages) exceeds $75,000.00. Jurisdiction over the State law claims is premised upon the
supplemental jurisdiction of this Court pursuant to 28 U.S.C. §1367.

Bs Venue of this Court is premised upon the residences of the various parties as
well as the location of the acts which form the basis of the instant suit, pursuant to 28 U.S.C.
§1391(b)(1) and §1391(b)(2).

PARTIES

4. Plaintiff is a natural person who, at all times relevant, was under the care of the
New Jersey Department of Corrections at the Special Treatment Unit in Avenel, New Jersey.
Plaintiff is a legal resident of the United States and the State of New Jersey.

3: Defendant New Jersey Department of Corrections is a state/local/municipal
agency/entity which operates the Special Treatment Unit and is legally answerable to plaintiff
on the charges herein claimed.

6. Defendant Marcus O. Hicks is, or at all times relevant hereto was, a natural person
Case 3:21-cv-00623 Document1 Filed 01/12/21 Page 3 of 22 PagelD: 3

and the Commissioner of the NJ Department of Corrections. He is sued in his official capacity
only.

7. Defendant New Jersey Department of Human Services is a state/local/municipal
agency/entity which oversees the Special Treatment Unit, maintains the State’s mental health
facilities, and is legally answerable to plaintiff on the charges herein claimed.

8. At all times relevant Defendant Carole Johnson is, or at all times relevant hereto was,
a natural person and the Commissioner of the NJ Department of Human Services and oversees
the entities of the DHS, which includes the Special Treatment Unit. She is sued in her official
capacity only.

a Defendant New Jersey Department of Health is a  state/local/municipal
agency/entity which oversees, and is responsible for providing treatment to, the STU.

10. Defendant Judith M. Persichilli is, or at all times relevant hereto was, a natural
person and the Commissioner of the NJ Department of Health. She is sued in her official
capacity only.

11. Defendant George Robinson is, or at all times relevant hereto was, a natural
person and Administrator of the Adult Diagnostic & Treatment Center and the Special
Treatment Unit. He is sued in his official and personal capacity.

12. Defendant James Slaughter is, or at all times relevant hereto was, a natural person
and Assistant Administrator overseeing the day-to-day operations of the Special Treatment
Unit for Defendant Robinson. He is sued in his official and personal capacity.

13. Defendant Merrill Main is, or at all times relevant hereto was, a natural person and
Case 3:21-cv-00623 Document1 Filed 01/12/21 Page 4 of 22 PagelD: 4

Clinical Director of the Special Treatment Unit. He is sued in his official and personal capacity.

14. Marc Sims is, or at all times relevant hereto was, a natural person and Assistant
Supervisor in the NJ Department of Corrections. He is sued in his official and personal capacity.

15. Ken Rozovis, or at all times relevant hereto was, a natural person and Ombudsman
for the NJ Department of Corrections. He is sued in his official and personal capacity.

16. Shantay Adams is, or at all times relevant hereto was, a natural person and Unit
Director at the Special Treatment Unit. She is sued in her official and personal capacity.

17. Dr. Doreen Stanzione is, or at all times relevant hereto was, a natural person and
Acting Director of Psychology at the Special Treatment Unit. She is sued in her official and
personal capacity.

18. Therapist Doe 1-2 are fictitious names used to identify therapists at the Special
Treatment Unit only known to plaintiff as “Mr. Van Pelt” and “Mrs. Madru”. They are sued in
their official and personal capacity.

19. John Doe Corrections Officers 1-3 are fictitious names used to identify corrections
officers at the Special Treatment Unit only known to plaintiff as “CO Conway”, “CO Imoka”, and
“CO Matthews”. They are sued in their official and personal capacity.

20. John Doe 1-10 are fictitious names used to identify defendant natural persons
whose identities are presently unknown.

21. Agency 1-10 are fictitious names used to identify defendant agencies and/or
entities whose identities are presently unknown.

22. The individual defendants herein sued were all acting under color of State law as
Case 3:21-cv-00623 Document1 Filed 01/12/21 Page 5 of 22 PagelD: 5

duly appointed active employees of the NJ Department of Corrections, NJ Department of Human
Services, or NJ Department of Health and in such capacity were the agents, servants, and
employees of the NJ Department of Corrections, NJ Department of Human Services, or NJ
Department of Health.

STATEMENT OF FACTS

23. At all times material, plaintiff was a resident at the STU in Avenel, NJ, diagnosed
with ADHD, bipolar disorder, and borderline intelligence.

24. ‘Plaintiff was housed in the south wing of the STU and was regularly in close
proximity to a resident named Romano Brooks (“Brooks”), among other hostile residents.

25. Romano Brooks was reported for at least 12 incidents of sexual misconduct
including, sexual harassment, sexual assault, and rape, while housed in the south wing of the STU.
Despite these reports, Brooks was allowed to continue residing in the south wing with the other
residents he was tormenting.

26. Residents of the south wing routinely assaulted plaintiff, evidenced by a number
of bruises on his body, by punching him in the ribs.

27. ‘Plaintiff was the victim of sexual and physical violence on multiple occasions
throughout 2019 at the hands of Brooks and other residents.

28. Brooks threatened Plaintiff with sexual violence, and plaintiff was in fact the
victim of sexual violence at the hand of Brooks, on multiple occasions throughout 2019.

29, In one instance, November 9, 2019, Brooks forced plaintiff to perform oral sex on

him.
Case 3:21-cv-00623 Document1 Filed 01/12/21 Page 6 of 22 PagelD: 6

30. — Plaintiff was afraid to report Brooks until, again, on November 11, 2019, Brooks
told plaintiff to continue where he left off and forced plaintiff to perform oral sex on him.

31. Plaintiff reported these two incidents of sexual assault to “CO Conway” and “CO
Imoka” on November 11, 2019. The incidents were then reported to SID and IA for investigation
and plaintiff's shirt was taken for DNA sampling.

32. Plaintiff and Brooks were forced into solitary lockup for 72 hours following this
incident. Plaintiff was threatened with additional lockup time if he continued to complain about
being sexually and physical assaulted. Brooks exposed himself to CO Matthews and Therapist
Kros immediately after he was released from the 72-hour lockup.

33. On November 12, 2019, calls were made by plaintiff and/or his father to Ken
Rosov, DOC Commissioner’s Office, AG’s Office, ARG, and Disability Rights of NJ to complain
of the many instances of sexual and physical violence perpetrated by residents of the STU south
wing against plaintiff.

34. On November 14, 2019, plaintiff was released from his solitary lockup and moved
to a different section of the south wing.

35. On November 18, 2019, plaintiff and/or his father wrote a letter to Commissioner
Hicks of the DOC about the sexual and physical violence plaintiff has faced while at the STU. No
response was received.

36. On December 18, 2019, Brooks was let back into the south wing of the STU with
plaintiff. No corrective or protective measures were taken, and Brooks was free to roam the STU

and come in close proximity to plaintiff.
Case 3:21-cv-00623 Document1 Filed 01/12/21 Page 7 of 22 PagelD: 7

37. On December 19, 2019, Brooks was sent to the same group therapy as plaintiff.

38. On December 20, 2019, plaintiff and/or his father wrote a letter to the DOH
regarding the sexual assaults. No response was received.

39. Residents of the south wing have heard Brooks bragging about his rape and sexual
assaults against plaintiff.

40. In fact, a number of residents witnessed the sexual and physical assaults against
plaintiff including, but not limited to, Robert Bond, John Geere, Kevin Hildreth, Harry Houser,
Patrick Lewis, David Snow, Kenneth Stahl, and Leon Swift.

41. | Onorabout December 20, 2019, safety concerns for plaintiff became so severe that
his public defender (“PD”) intervened and reached out to Dr. Doreen Stanzione (“Stanzione”),
Merrill Main (“Main”), and the Attorney General’s Office (“AG’s Office”) inquiring into what the
STU is doing to protect plaintiff who has, since February 2019, been complaining about sexual
and physical assault in group therapy. Plaintiff continually spoke up against this abuse but
speaking up only served to antagonize others in the south wing and his group therapy, making
him a targeting and increasing the abuse. No protective or corrective actions were taken since
February 2019 to protect plaintiff and others from sexual and physical violence.

42. Plaintiffs PD requested his removal from the south wing and highlighted the
overwhelming evidence of sexual misconduct from Brooks, including plaintiffs bruising, witness
accounts, and other victim,

43. Given plaintiffs (non-violent) rule-breaking behavior, Stanzione, Main, and the

Defendant Doe Therapists instead used their knowledge of plaintiff's sexual and physical abuse as
Case 3:21-cv-00623 Document1 Filed 01/12/21 Page 8 of 22 PagelD: 8

a learning device during his individual and group therapy.

44, On or about December 30, 2019, Plaintiff's PD again expressed serious concerns
for his safety to the Assistant Superintendent of the DOG, Stanzione, Main, and the AG’s Office.
Plaintiffs PD again highlighted the repeated complaints about physical abuse made by plaintiff
and that multiple residents routinely punch him in the ribs, again asking what the DOC is doing
to protect the client from abuse.

45. Defendants, including Stanzione and Main, attempted to coverup the incidents by
questioning the validity of plaintiff's accusations, premised on a dubious retraction when plaintiff
was questioned during group therapy. A group therapy attended by those he was accusing.

46. Despite this retraction, plaintiff has not wavered. He strongly maintains the
allegations of sexual and physical abuse when discussing the matter with those outside of the
STU.

47. Throughout 2019, plaintiff continuously informed DOC, DHS, DOH, and STU
employees, including, but not limited to, Merrill Main, Marc Sims, George Robinson, James
Slaughter, Ken Rozov, Shantay Adams, Marcus Hicks, Doreen Stanzione, “Mr. Ven Pelt”, “Mrs.
Madru”, “CO Conway”, CO Imoka”, “CO Matthews”, and the Assistant Superintendent of the
DOC, that Brook was threatening him if he did not engage in sexual acts with him, raping him,
exposing himself to plaintiff, and engaging in other acts of sexual misconduct.

48. Throughout 2019, plaintiff continuously informed DOC, DHS, DOH, and STU
employees, including, but not limited to, Merrill Main, Marc Sims, George Robinson, James

Slaughter, Ken Rozov, Shantay Adams, Marcus Hicks, Doreen Stanzione, “Mr. Ven Pelt”, “Mrs.
Case 3:21-cv-00623 Document1 Filed 01/12/21 Page 9 of 22 PagelD: 9

Madru”, “CO Conway”, CO Imoka”, “CO Matthews”, and the Assistant Superintendent of the
DOC that other residents in the south wing were physically abusing him.

49. Defendants Robinson, Slaughter, Main, Adams, Stanzione, “Mr. Van Pelt”, and
“Mrs. Madru” ignored plaintiffs numerous complaints of abuse, failed to investigate the
allegations of abuse, failed to take any corrective action, and failed to implement any policies or
procedures to protect plaintiff from sexual and physical violence. Plaintiff regularly complained
of abuse and these Defendants are, or should have been, aware of the abuse he suffered. Instead
of protecting him, they used the sexual abuse perpetrated against him as a learning device during
his therapy due to his rule-breaking behavior. These Defendants actively ignored a blatant threat
to plaintiff's, and other residents’, safety and allowed sexual misconduct and physical violence to
go unabated in the south wing of the STU.

50. Defendants Sims, “CO Conway”, “CO Imoka”, and “CO Matthews” knew or should
have known of Brooks’ repeated sexual misconduct. Plaintiff complained directly to “CO
Conway” and “CO Imoka” and his complaints were ignored with no protective measures taken.
Brooks exposed himself to “CO Matthews” and no actions were taken by anyone at the STU.
Plaintiff heard STU corrections officers on more than one occasion laughing and joking about the
sexual violence plaintiff was enduring. Defendant Sims is an Assistant Supervisor at the DOC and
oversees the corrections officers at the STU. By virtue of his position, Sims knew or should have
known of plaintiffs complaints of sexual and physical abuse. These defendants failed to take any
action or protective steps to safeguard plaintiff from the abuse he was suffering and reacted with

callous disregard for plaintiff as a human while laughing about his rape.
Case 3:21-cv-00623 Document1 Filed 01/12/21 Page 10 of 22 PagelD: 10

51. From top to bottom there was a systemic failure to protect plaintiff and other
residents from sexual and physical violence. Beyond that, this failure stems from each defendants’
intentional and malicious disregard for plaintiffs many complaints. Instead of taking corrective
or protective actions after plaintiffs complaints, defendants manipulated him during group
therapy, laughed about his rape, threatened him with lockup if he continued to complain about
his abuse, and allowed Brooks, among other residents, to continue to sexually and physically
assault him.

52. _Asadirect and proximate result of defendants’ actions, plaintiff continues to suffer
physical, mental, and emotional injury as well as other damages as a direct and proximate result
of defendants’ wrongful acts.

ADDITIONAL FACTS REGARDING LIABILITY

53. Defendants New Jersey Department of Corrections (“DOC”), acting through its
Commissioner Marcus O. Hicks, New Jersey Department of Human Services (“DHS”), acting
through its Commissioner Carole Johnson, and New Jersey Department of Health (“DOH”),
acting through its Commissioner Judith M. Persichilli (collectively “State Agencies” or “State
Agency Defendants”), are the ultimate policymaking authorities for the policies and procedures
officially adopted and implemented by the employees of the State Agencies, including the officers
and employees named in the complaint.

54. The State Agencies are also legally responsible for the hiring, training, retention,
supervision, and discipline of all their employees.

55. The State Agencies are also legally responsible for the acts of all their employees
Case 3:21-cv-00623 Documenti1 Filed 01/12/21 Page 11 of 22 PagelD: 11

related to the scope of their employment, under theories of agency, respondeat superior, vicarious
liability, and related legal principles.

56. The nature of the wrongful acts perpetrated by the individual defendants was of
the kind that each individual defendant was employed to perform, and/or occurred
substantially within the time and space limits of each individual defendant’s employment,
and/or was actuated in whole or part by purpose to serve the employer, and/or involved actual
use of force not unforeseeable by the employer.

57. The State Agencies are public entities, and their employees are public employees.
The individual defendants wrongfully executed and enforced the relevant laws and policies
binding upon them, for all of the reasons explained more fully elsewhere in the Complaint.
These wrongful actions were undertaken in the absence of reasonable good faith.

58. Although these wrongful acts were indeed egregious, they were not undertaken
outside the scope of each individual’s employment with the State Agencies but rather were
undertaken within the scope of employment. Therefore, the public entities, the State Agencies,
should be held vicariously liable for the wrongful acts of the individual defendants.

59. For all of the reasons explained more fully elsewhere in the Complaint, plaintiff
has suffered permanent/lasting injury as a direct and proximate result of the tortious and
wrongful actions herein complained. The tortious acts of multiple natural persons and/or
entities all combined, and all contributed, as substantial factors proximately causing the
injuries herein complained. To the extent that the total injury/loss suffered by plaintiff cannot

be subdivided and/or the liability for its several parts cannot be attributed and allocated to
Case 3:21-cv-00623 Document1 Filed 01/12/21 Page 12 of 22 PagelD: 12

individual tortfeasors, plaintiff demands to hold all tortfeasors jointly and severally liable.

60. | Upon information and belief, the wrongful conduct described above was
perpetrated in conjunction with a longstanding and pervasive pattern of misconduct and/or gross
negligence utilized by the employees of the State Agencies to the detriment of numerous
residents, including Plaintiff. More specifically, employees of the State Agencies failed to protect
residents from rape and/or sexual assault, turned a blind eye to rape and/or sexual assault between
residents, and ignored complaints from residents who were raped and/or sexually assaulted.

61. Upon information and belief, the discovery phase of this litigation will reveal
many instances wherein the State Agencies, by and through their employees, has allowed,
condoned, encouraged, and otherwise engaged in wrongful acts, including, but not limited to,
failing to protect residents from rape and/or sexual assault, turning a blind eye to rape and/or
sexual assault between residents, and ignoring complaints from residents who were raped and/or
sexually assaulted. Despite being put on notice of such allegations, the State Agencies utterly
failed to discipline the guilty employees and utterly failed to train and supervise them in order to
protect residents from future sexual abuses, but rather allowed, condoned, and encouraged such
wrongful conduct to continue.

CAUSES OF ACTION
COUNT I- VIOLATION OF 42 U.S.C. § 1983

62. Plaintiff repeats and reiterates each and every allegation contained previously

in the Complaint and incorporates the same herein by reference as if set forth in their entirety.

63. At all times, plaintiff had the Constitutional right to be free from cruel and
Case 3:21-cv-00623 Document1 Filed 01/12/21 Page 13 of 22 PagelD: 13

unusual punishment while in the State Agencies’ custody for reasons including (but not limited
to) the provisions of U.S. Const. amend. VIII.

64. At all times, defendants failed to comply with the Prison Rape Elimination Act
(“PREA”) while plaintiff was in the State Agencies’ custody.

65. At all times, defendants failed to enact or otherwise implement PREA policies
intending to protect residents, including plaintiff, from sexual and physical violence.

66. The defendants individually and in concert participated and conspired with one
another (under the color of law) to deprive plaintiff of his civil, federal, and constitutional
rights by failing to protect him from rape and/or sexual assault, turning a blind eye to rape and
sexual assault against plaintiff, and ignoring plaintiffs many complaints of rape and sexual
violence, as described more fully elsewhere in the Complaint.

67. The individual defendants violated 42 U.S.C. § 1983 by causing plaintiff to suffer
serious personal injury by means of depriving him of his Constitutional and federal rights as
delineated above. As a direct and proximate result of such violations of statute, plaintiff has
been materially harmed and suffered substantial damages described more fully elsewhere.

COUNT II - VIOLATION STATE LAW AND 42 U.S.C. § 1988

68. Plaintiff repeats and reiterates each and every allegation contained previously
in the Complaint and incorporates the same herein by reference as if set forth in their entirety.

69. For substantially identical reasons as those described above, all of the wrongful
acts complained of the defendants as violations of 42 U.S.C. § 1983 and the Federal

Constitution also constitute violations of plaintiff's rights under the New Jersey Constitution
Case 3:21-cv-00623 Document1 Filed 01/12/21 Page 14 of 22 PagelD: 14

and violations of New Jersey statutory law.

70. As explained more fully elsewhere, each defendant was acting at all relevant
times in furtherance of the interests of the State Agencies.

71. As explained more fully elsewhere, plaintiff has suffered material harm and
substantial damages as a direct and proximate result of such wrongful acts and violations of
law by the defendants.

COUNT III - PUBLIC EMPLOYEE WRONGFULLY ENFORCING LAW

72. Plaintiff repeats and reiterates each and every allegation contained previously
in the Complaint and incorporates the same herein by reference as if set forth in their entirety.

73. The State Agency Defendants are public entities, and their employees are public
employees.

74, The individual defendants wrongfully executed and enforced the relevant laws
and policies binding upon them, for all of the reasons explained more fully elsewhere the
Complaint. Among other things, the individual defendants willfully neglected the laws and
policies binding upon them, among them the Eight Amendment and PREA, to deter the sexual
assault of those in their custody. These wrongful actions were undertaken in the absence of
reasonable good faith.

75. This wrongful execution and enforcement of the law proximately caused harm
and damages to the plaintiff, for reasons explained more fully elsewhere in the Complaint.

76. Although these wrongful acts were indeed egregious, they were not undertaken

outside the scope of each individual’s employment at the State Agencies, but rather were
Case 3:21-cv-00623 Document1 Filed 01/12/21 Page 15 of 22 PagelD: 15

undertaken within the scope of employment. Therefore, the public entities, NJ DOC, NJ DHS,
and NJ DOH should be held vicariously liable for the wrongful acts of the individual
defendants.

COUNT IV — NEGLIGENCE

77. Plaintiff repeats and reiterates each and every allegation contained previously
in the Complaint and incorporates the same herein by reference as if set forth in their entirety.

78. Each defendant owed plaintiff a duty of reasonable care to protect plaintiff from
physical and sexual violence while in their care, custody, or supervision.

79. Each defendant owed plaintiff a duty of care because each defendant had a
special relationship with plaintiff. This special relationship arose because of the high degree of
vulnerability of the plaintiff entrusted to their care. As a result of this high degree of
vulnerability and risk of sexual violence in the STU, defendants had a duty to establish
measures of protection and establish adequate and effective policies and procedures calculated
to detect, prevent, and address sexual and physical violence.

80. By accepting custody and/or supervision of the plaintiff, defendants established
a relationship with plaintiff and in so doing, owed plaintiff a duty to protect plaintiff from
injury and sexual violence. Further, defendants entered into a fiduciary relationship with
plaintiff by undertaking the custody, supervision of, and/or care of the plaintiff. As a result of
plaintiff being a resident at the STU, defendants also held a position of empowerment over
plaintiff. Further, defendants, by holding themselves out as being able to provide a safe

environment for residents, solicited and/or accepted this position of empowerment. The State
Case 3:21-cv-00623 Documenti1 Filed 01/12/21 Page 16 of 22 PagelD: 16

Agency Defendants, through their employees, exploited this power over plaintiff and thereby
put the plaintiff at risk for sexual abuse.

81. By establishing and/or operating the STU, accepting the plaintiff as a participant
in their program, holding their facilities and programs to be a safe environment for plaintiff,
accepting custody of plaintiff, and by establishing a fiduciary relationship with plaintiff,
defendants entered into an express and/or implied duty to properly supervise plaintiff and
provide a reasonably safe environment for plaintiff and other residents, who participated in
their programs. Defendants owed plaintiff a duty to properly supervise plaintiff and other
residents to prevent harm from foreseeable dangers.

82. Each defendant owed plaintiff a duty to protect plaintiff from harm because
defendants invited plaintiff onto their property and Romano Brooks posed a dangerous
condition on Defendants’ property.

83. Each defendant breached its duties to plaintiff by failing to use reasonable care.
Each defendant’s failures include, but are not limited to, failing to properly supervise Romano
Brooks, failing to properly supervise plaintiff, failing to protect plaintiff from a known danger,
ignoring plaintiff's complaints of sexual violence, and failing to enact or otherwise implement
policies intending to protect residents, including plaintiff, from sexual and physical violence.

84. Asa direct result of the foregoing, plaintiff sustained physical, emotional, and
psychological injuries, along with pain and suffering.

COUNT V - EMOTIONAL DISTRESS
INTENTIONALLY/ NEGLIGENTLY INFLICTED
Case 3:21-cv-00623 Documenti1 Filed 01/12/21 Page 17 of 22 PagelD: 17

85. Plaintiff repeats and reiterates each and every allegation contained previously
in the Complaint and incorporates the same herein by reference as if set forth in their entirety.

86. As explained above, the individuals named in the Complaint, through their
misconduct, negligence, or omissions, allowed plaintiff to be brutally assaulted and raped on
numerous occasions during his commitment. As a result, plaintiff has developed severe
psychological trauma.

87. This conduct was so extreme and outrageous that it can fairly be said to
constitute intentional acts intended to cause emotional distress, or alternatively the conduct
was undertaken recklessly in deliberate disregard of a high degree of probability that emotional
distress would follow, or alternatively the conduct was so negligent that it would cause a
reasonable person fright from a reasonable fear of immediate personal injury, and such
personal injury did actually occur here.

88. A reasonable person in plaintiff's position would experience such severe
emotional distress no one could be expected to endure, namely reasonable fear of personal
injury, actual personal injury, actual and lasting emotional injury, and a reasonable fear of law
enforcement personnel as a result of these incidents. This wrongful conduct proximately
caused plaintiff to actually suffer all of this emotional and psychological distress and all of this
fear, and also to suffer serious personal injury. Plaintiff therefore specifically requests punitive

damages.
COUNT VI -— NEGLIGENT TRAINING AND SUPERVISION

89. Plaintiff repeats and reiterates each and every allegation contained previously
Case 3:21-cv-00623 Documenti1 Filed 01/12/21 Page 18 of 22 PagelD: 18

in the Complaint and incorporates the same herein by reference as if set forth in their entirety.

90. At all times material, the individual defendants sued in their personal capacities
were employed by the DOC, DHS, or DOH and were under each defendant’s direct
supervision, employ, and control when they committed the wrongful acts alleged herein. The
individual defendants sued in their personal capacity engaged in the wrongful conduct while
acting in the course and scope of their employment with the State Agency Defendants.

91. The State Agency Defendants had a duty, arising from their employment of the
individual defendants sued in their personal capacities, to ensure that they complied with the
PREA while plaintiff was in the State Agencies’ custody and to enact or otherwise implement
policies intending to protect residents, including plaintiff, from sexual and physical violence.

92. Further, the State Agency Defendants owed a duty to train and educate
employees and administrators and establish adequate and effective policies and procedures
calculated to detect, prevent, and address sexual and physical violence, among other
inappropriate behavior and conduct between residents.

93. The State Agency Defendants were negligent in the training, supervision, and
instruction of their employees. The State Agency Defendants failed to timely and properly
educate, train, supervise, and/or monitor their agents or employees with regard to policies and
procedures that should be followed when sexual abuse of a resident is suspected, observed, or
reported.

94. The State Agency Defendants were additionally negligent in failing to supervise,

monitor, chaperone, and/or investigate Romano Brooks and/or failing to create, institute,
Case 3:21-cv-00623 Documenti1 Filed 01/12/21 Page 19 of 22 PagelD: 19

and/or enforce rules, policies, procedures, and/or regulations to prevent Mr. Brooks’ sexual

abuse of Plaintiff.

95. In failing to properly supervise Mr. Brooks, and in failing to establish such
training procedures for employees and administrators, the State Agency Defendants failed to
exercise the degree of care that a reasonably prudent person would have exercised under
similar circumstances.

96. Asa direct and proximate result of the foregoing, Plaintiff sustained physical,
emotional, and psychological injuries, along with pain and suffering.

COUNT VII —- NEGLIGENT RETENTION

97. _ Plaintiff repeats and reiterates each and every allegation contained previously
in the Complaint and incorporates the same herein by reference as if set forth in their entirety.

98. At all times material, the individual defendants sued in their personal capacity
were employed by the State Agency Defendants and were under the State Agencies’ direct
supervision, employ, and control when they committed the wrongful acts alleged herein.

99. The State Agency Defendants became aware or should have become aware of
the numerous incidents of physical and sexual violence against plaintiff and plaintiffs
complaints of physical and sexual violence made to the individual defendants named herein
and failed to take any further action to remedy the problem and failed to investigate or remove
Romano Brooks from the STU. Instead, defendants allowed Mr. Brooks to remain in the STU,
mingle with residents, be in close contact with plaintiff, and allowed him to continue sexually

assaulting and harassing plaintiff, other residents, and corrections officers.
Case 3:21-cv-00623 Document1 Filed 01/12/21 Page 20 of 22 PagelD: 20

100. The State Agency Defendants negligently retained the individual defendants
sued in their personal capacity with knowledge of Mr. Brooks’ propensity for the type of
behavior and knowledge of Mr. Brooks various physical and sexual assaults on plaintiff which
resulted in plaintiff's injuries in this action. These defendants took no corrective or protective
action to ensure the safety of the other residents and allowed Mr. Brooks to continue his
campaign of sexual violence against residents.

101. The State Agency Defendants negligently retained the individual defendants
sued in their personal capacity in positions where they: ignored sexual and physical violence
against plaintiff, had the opportunity to take corrective and protective action to ensure
plaintiff's safety, failed to take any corrective or protective action to ensure plaintiff's safety,
and continued to allow Mr. Brooks to perpetrate acts of sexual violence against plaintiff and
other residents.

102. In failing to timely remove the individual defendants sued in their personal
capacity from their positions or terminate their employment, the State Agency Defendants
failed to exercise the degree of care that a reasonably prudent person would have exercised
under similar circumstances.

102. Asa direct and proximate result of the foregoing, plaintiff sustained physical,
emotional, and psychological injuries, along with pain and suffering.

COUNT VIII - INDIVISIBLE HARM/ JOINT AND SEVERAL LIABILITY
103. Plaintiff repeats and reiterates each and every allegation contained previously

in the Complaint and incorporates the same herein by reference as if set forth in their entirety.
Case 3:21-cv-00623 Document1 Filed 01/12/21 Page 21 of 22 PagelD: 21

104, For all of the reasons explained more fully elsewhere in the Complaint, plaintiff
has suffered permanent/lasting injury as a direct and proximate result of the torts herein
complained.

105. Forall of the reasons explain more fully elsewhere in the Complaint, the tortious
acts of multiple natural persons and/or entities all combined and all contributed as substantial
factors proximately causing the injuries herein complained.

106. Tothe extent that the total injury/loss suffered by plaintiff cannot be subdivided
and/or the liability for its several parts cannot be attributed and allocated to individual
tortfeasors, plaintiff demands to hold all tortfeasors jointly and severally liable.

COUNT IX — PUNITIVE DAMAGES

107. Plaintiff repeats and reiterates each and every allegation contained previously
in the Complaint and incorporates the same herein by reference as if set forth in their entirety.

108. Defendants’ conduct is especially egregious. Defendants either allowed Brooks
to continue to sexually assault plaintiff after his complaints, or demonstrated willful
indifference to this conduct.

109. Defendants’ conduct falls outside the standards of civilized decency and shocks
the conscious.

110. The aforesaid acts of each defendant were committed with outrageous, wanton,
and willful disregard for the safety, protection, and well-being of plaintiff, warranting the

imposition of punitive damages.

PRAYER FOR RELIEF
Case 3:21-cv-00623 Document1 Filed 01/12/21 Page 22 of 22 PagelD: 22

WHEREFORE, plaintiff requests relief and judgment against defendants, as follows:

1. For general and consequential damages including (but not necessarily limited to)
actual damages, pain and suffering, past and future medical expenses, mental
anguish, and loss of earning capacity;

2. For punitive damages;

3. For reasonable attorneys’ fees;

4. For costs of suit; and

5. For such further and different relief as the court may deem just and equitable.

DEMAND FOR JURY TRIAL

Plaintiff hereby demands trial by jury as to all issues in the above matter.

DATED: January 11, 2021 BY: /s/ Edward J. Hesketh
Edward J. Hesketh, Esq.
The Anthony P. Kearns Law Group, PC
54 Old highway 22, Suite 251
Clinton, NJ 08809
T: 908-243-0800
F: 908-450-1409
Attorneys for Plaintiff
